Order entered May 1, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01522-CR

                                 EX PARTE KEITH D. ROANE


                                 ORDER ON REHEARING


                       Before Justices Bridges, O’Neill, and Murphy
       Appellant’s March 29, 2013 motion for rehearing, to abate for a rule 38.8(b) hearing, and

for leave to file a reporter’s record is DENIED. This Court erred when it notified appellant the

case would be abated for a rule 38.8(b) hearing because appellant does not have a right to a

hearing under that rule. See TEX. R. APP. P. 38.8(b); see also Burton v. State, 267 S.W.3d 101,

103 (Tex. App.—Corpus Christi–Edinburg 2008, no pet.); Wade v. State, 31 S.W.3d 723, 725

(Tex. App.—Houston [1st Dist.] 2000, pet. ref’d).

       In the interest of justice, the Court WITHDRAWS its opinion and judgment filed on

March 13, 2013.

       Appellant is ORDERED to file his brief within TEN DAYS of the date of this order. In

the event appellant fails to file his brief, the case will be submitted without appellant’s brief.
The appeal will be resubmitted after the time for filing briefs has expired.


                                              /s/     MARY MURPHY
                                                      JUSTICE